DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to electroplating composition, classified in C25D3/64.
II. Claims 7-12, drawn to method of electroplating, classified in C25D3/64.
III. Claim 13, drawn to an article, classified in C22C5/06.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a precursor for making a suspention of nanoparticles with bismuth content of for example 30% and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, for example by smelting or vapor deposition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions required different field of search: searching different classes/subclasses and employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Piskorski on 09/02/2021 a provisional election was made without traverse to prosecute the invention of Groups I and II, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al. (US 7,628,903 B1).
Considering claims 1, 2, 7 and 8, Tsuji discloses a binary silver-bismuth alloy electroplating composition and a method of electroplating comprising a source of silver ions, a source of bismuth ions, 
Tsuji also discloses that in conventional plating baths of non-cyanide based silver or silver alloys, thio compounds such as thioglycolic acid are used resulting in similar performance to cyano based plating baths. Furthermore Tsuji teaches that such silver plating baths have problem in stability over extended time 2-4 weeks (col. 1, lines 35-56). In order to solve the problem of long term stability Tsuji discloses aliphatic sulfide compounds having at least one ether oxygen atom in place of the conventional thio compound (col. 2, lines 18-35).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have thioglycolic acid in the plating bath Tsuji, because Tsuji teaches that such compounds result in the plate coating having a fineness similar to that achieved by conventional cyanide plating baths, therefore the plating baths would be suitable when long term storage of the baths before plating is not required. 

Considering claims 3 and 9, Tsuji discloses hydroxydisulfide (see for example formulae 3c, 4 and 5 in col. 6), as a compound improving stability over extended period of time in place of the conventional sulfide compound. Therefore it would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to add a hydroxydisulfide of Tsuji into an existing plating bath comprising thioglycolic acid (conventional thiol) with the expectation of extending the shelf life of the plating bath (col. 1, lines 35-56). 

Considering claims 4 and 10, Tsuji discloses the plating bath further contains methane sulfonic acid (col. 22, line 17).

Considering claims 5 and 11, Tsuji discloses the plating bath further contains pH modifying agent (col. 18, lines 17-24).

Considering claims 6 and 12, Tsuji discloses the plating bath can be strongly acidic (col. 20, lines 27-37), therefore implying the pH is less than 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WOJCIECH HASKE/Examiner, Art Unit 1794